Citation Nr: 1749422	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for fibroid tumors/hysterectomy, including as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1989 and from February 2003 to May 2004, including service in Kuwait from February 2003 to March 2004, with additional service in the Army National Guard.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her July 2013 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge.  A hearing was scheduled for April 2015, but she failed to appear.  She has not subsequently asked that the hearing be rescheduled, such as by filing a good cause motion.  Thus, the Board finds that the request to testify at a Board hearing remains withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, respiratory disability, and fibroid tumors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current bilateral shin splints disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral shin splints have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The Veteran contends that she has a bilateral shin splints disability that is related to service.  

The Board finds that the evidence does not support a finding of service connection for bilateral shin splints.  

With regard to a current disability, the Veteran does not have a current diagnosis of bilateral shin splints.  Thus, the first element of service connection has not been met.  Davidson, supra.  
Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with a bilateral shin splits disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225. 

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral shin splints is denied.


REMAND

Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of her claims.

With regard to the respiratory disability claim, the VA examinations of record are inconsistent as to the onset of the Veteran's condition.  In October 2015 the examiner stated that the Veteran had been diagnosed with asthma in 2002, yet in her January 2017 opinion, the examiner stated that the date of diagnosis for the Veteran's asthma was "unknown."  A review of the Veteran's service treatment records (STRs) includes an April 2005 entry which states "inhaler use currently for new [diagnosis of] asthma" and another suggesting that the Veteran's shortness of breath began in 2003.  Given these inconsistencies, a new examination with a full review of treatment records, and eliciting a detailed medical history from the Veteran including the onset of symptomatology, is warranted.

With regard to the Veteran's PTSD claim the Board notes that although the stressors underlying the Veteran's PTSD claim include an in-service personal assault, the AOJ did not provide the Veteran with VCAA notice specific to personal assault as required by 38 C.F.R. § 3.304(f)(5).  During her November 2015 VA examination the examiner noted that the Veteran had a possible stressor related to personal assault.  Accordingly, the AOJ should send the Veteran and her representative the required notice regarding a claim for PTSD based on personal assault, to include a VA Form 21-0781a, Statement in Support of Claim.

Additionally, the Veteran's claim for service connection for fibroid tumors/hysterectomy, including as secondary to an acquired psychiatric disability is inextricably intertwined with her service connection claim for an acquired psychiatric disability.  The Board will defer adjudication of the fibroid tumors/hysterectomy claim until the development deemed necessary for the service connection claim has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Provide the Veteran notice regarding PTSD claims based on personal assault and request that she complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault. 

Then perform any additional necessary development to obtain and review any new evidence identified in the Veteran's response to this form.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection.  The entire file must be reviewed by the examiner and all periods of ACDUTRA and INACDUTRA service must be provided to the examiner.

The examiner is to conduct all indicated tests.  The examiner should respond to the following:

* Is it clear and unmistakable (obvious, manifest, and undebatable) that a respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection pre-existed ANY period of active service?  Given the various periods of active service, including periods of ACDUTRA, in answering this question is it possible to identify the exact or likely onset of a respiratory disability?  

* If the Veteran had a respiratory disability that preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection WAS NOT aggravated (i.e., permanently worsened) during active service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty service or during ACDUTRA/INACDUTRA?

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection is related to any injury, disease or event during the Veteran's active service.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's STRs which indicate a diagnosis of "asthma" in April 2005.

In offering any opinion, the examiner must consider the full record.  The examiner must not rely solely on the lack of in-service or post-service complaints of or treatment for the Veteran's respiratory disability, in rendering the opinion.

A complete rationale for all opinions expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include depressive disorder and PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder, to include depressive disorder and PTSD, which is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions, including, but not limited to the any newly obtained evidence pursuant to the PTSD assault development discussed above.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


